DETAILED ACTION
	The amendment filed 8/29/2022 is acknowledged and has been entered.  
Claims 1, 3-20 are currently pending in the application and are addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,704,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a method for producing unencapsidated dsRNA in a microbial cell is broader in scope and fully  encompasses the patented claimed method drawn to a method for producing a recoverable unencapsidated dsRNA in a microbial cell, the microbial cell comprising (i) a leviviridae coat protein gene encoding a capsid protein selected from MS2, Qβ and an amino-terminal fragment of MS2 or Qβ and (ii) an expression cassette comprising a promoter operably linked to a DNA sequence encoding a heterologous dsRNA molecule, said dsRNA molecule comprising a self-complementary stretch of sequence separated by non-complementary sequence such that upon hybridization of the complementary sequences a stem-loop structure is formed, the stem structure having a length exceeding the interior diameter of an MS2 capsid, the method comprising the step of culturing the microbial cell under conditions such that the dsRNA and the coat protein gene are co-expressed in the microbial cell, wherein the amount of unencapsidated dsRNA produced in the microbial cell is significantly increased compared to the amount of unencapsidated dsRNA produced in the microbial cell when the coat protein gene is not co-expressed.  Since broad genus claims are anticipated by the narrower species they encompass, the instant claims are anticipated by the claims of the ‘045 patent.


Response to Arguments
Applicant’s arguments with respect to the rejections set forth in the previous Office action have been fully considered and in view of the amendment to the claims are persuasive.  Therefore, the rejections under 35 USC 112b, 35 USC 102 and 35 USC 103 set forth in the previous office action have been withdrawn. 
However, upon further review the Examiner discovered that a double patenting rejection over the claims of  U.S. Patent No. 10,704,045 was required.  Since the double patenting rejection could have been applied to the previously present claims, the new rejection is not necessitated by amendment; therefore, this Office action is made Non-Final.  The Examiner also notes that due to the limited amount of time remaining to issue an action in this case, the Examiner was unable to contact Applicant to indicate that the only issue remaining was a double patenting issue that could be overcome by filing of a Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635